Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Final Action

Claims 1-7, and 10-15 are pending
Claims 1-7, and 10-14 are rejected below.
Claim 15 is allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billings in view of Rexach (U.S. PG Pub. 2019/0090056) in further view of Brais (U.S. PG Pub. 2017/009915).

As to claim 1, Billings teaches a cleaning system, comprising: a plurality of different  autonomous units disposed in an object to be cleaned, each of the autonomous units comprising a signal transmitter, and a cleaning device for the object to be cleaned (abstract), the cleaning device comprising: - a receiving device configured to exchange data at close range with the autonomous units disposed in the object to be cleaned and to receive data from the autonomous units[0039]; - a data acquisition unit configured to acquire the data received from the receiving device and to supply the data in an appropriate form to a data processing unit(element 125); - the data processing unit configured to process the supplied data [0043]; and the output unit comprising a display,  the output unit being in an information connection with the data processing unit and being configured to output information and/or handling instructions to a user of the cleaning device [0035],  the signal transmitters are adapted to wirelessly connect to the 

Billings teaches most of the claimed invention, but fails to explicitly state that the output unit is splash-proof.  However, this is an obvious variation as taught by Rexach [0228].

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Rexach into the system and method of Billings.  The motivation to combine is that Rexach teaches using a waterproof housing can ensure that electric components are not harmed by moisture[0228].

Billings in view of Rexach teach most of the claimed invention, but fail to teach that the autonomous units have a sensor to detect movement.  However, this is an obvious variation and is taught by Brais.

As to claim 1, Brais teaches a door sensor attached to the door to determine usage and when a room should be cleaned based on a counter [0190, 0210]. Furthermore a counter can be reset based on an operation[0215].  

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Brais into the system and methods of 

As to claim 2, Billings teaches wherein the cleaning device is a cleaning trolley [0052].  

As to claim 3, Billings teaches wherein the receiving device is additionally configured to exchange data with and to receive data from further autonomous units

As to claim 4, Billings teaches wherein the data processing unit comprises a data memory configured to store the supplied data (element 108).  

As to claim 5, Billings teaches further comprising a data interface configured to transmit the data to an external reader [0043].  

As to claim 6, Billings teaches wherein the data processing unit is configured to access working plans stored electronically in a data memory of the cleaning device [0028, 0049].

As to claim 7, Billings teaches further comprising an input device for data input by the user [0035].  



As to claim 11, Billings teaches wherein the at least one of the autonomous units is configured to be adhered to one of the selected elements (element 124).  

As to claim 12, Billings teaches wherein the cleaning system comprises at least one second cleaning device which is configured to collect data as a mobile autonomous unit (element 127).  

As to claim 13, Billings teaches further comprising a Personal Digital Assistant coupled to the cleaning apparatus(element 127).  

As to claim 14, Billings teaches wherein the autonomous units comprises a beacon, tracker, fitness tracker or a passive HF-RFID-TAG[0046].

Allowable Subject Matter
Claim 15 is allowed.

The reason for allowance is that the prior art of record does not show, alone or in combination, the output unit being in an information connection with the data processing unit and being configured to output information and/or handling instructions to a user of 

Response to Arguments
Applicant’s arguments, see page 8, filed 12-23-21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brais.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119